Citation Nr: 1230144	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  93-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

WITNESS AT HEARINGS ON APPEAL

The Veteran



INTRODUCTION

The Veteran had active service from September 1970 to December 1970 and additional duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 1992 rating decision of the Roanoke, Virginia, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for back injury residuals, neck injury residuals to include an ear disorder, left knee injury residuals, rhinitis, and pharyngitis.  In May 1995, the Veteran was afforded a hearing before a Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In June 1995, the Board remanded the Veteran's appeal to the RO for additional action

In March 1997, the Veteran was afforded a hearing before a Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In May 1997, the Board determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for back injury residuals, neck injury residuals, an ear disorder, left knee injury residuals, rhinitis, and pharyngitis.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 1998, the Court vacated the May 1997 Board decision and remanded the Veteran's appeal to the Board for additional action.  In June 1999, the Board again determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for back injury residuals, neck injury residuals, an ear disorder, left knee injury residuals, rhinitis, and pharyngitis.  The Veteran subsequently appealed to the Court.  

In March 2001, the Court vacated the June 1999 Board decision and remanded the Veteran's appeal to the Board for additional action.  In February 2002, the Board again determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for back injury residuals, neck injury residuals, an ear disorder, left knee injury residuals, rhinitis, and pharyngitis.  The Veteran subsequently appealed to the Court.  

In November 2002, the Court vacated the February 2002 Board decision and remanded the Veteran's appeal to the Board for additional action.  In June 2003, the Board remanded the Veteran's appeal to the RO.  

In July 2004, the Board again determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for back injury residuals, neck injury residuals, an ear disorder, left knee injury residuals, rhinitis, and pharyngitis.  The Veteran subsequently appealed to the Court.    

In September 2005, the Court granted the Parties' Joint Motion for Remand which indicated that the Veteran's December 1975 claim of entitlement to service connection for back injury residuals, neck injury residuals, an ear disorder, left knee injury residuals, rhinitis, and pharyngitis remained pending; vacated the July 2004 Board decision; and remanded the Veteran's appeal to the Board for additional action.  In December 2005, the Board remanded the issues of service connection for back injury residuals, neck injury residuals, an ear disorder, left knee injury residuals, rhinitis, and pharyngitis to the RO for additional action.  In February 2007, the Board again remanded the Veteran's appeal to the RO for additional action.  

In September 2008, the Board denied service connection for back injury residuals, neck injury residuals, an ear disorder, left knee injury residuals, rhinitis, and pharyngitis.  The Veteran subsequently appealed to the Court.  In June 2011, the Court affirmed the September 2008 Board decision.  The Veteran subsequently appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In March 2012, the Federal Circuit affirmed the June 2011 Court decision in part and dismissed the Veteran's appeal in part.  Therefore, the Federal Circuit finally disposed of the claims for service connection for back injury residuals, neck injury residuals, an ear disorder, left knee injury residuals, rhinitis, and pharyngitis, and such issues are no longer before the Board or within its jurisdiction.

The Board observes that the Veterans Law Judges who conducted the May 1995 and March 1997 hearing have both retired.  In such circumstances, the Veteran is generally to be informed of his right to an additional hearing before a different Veterans Law Judge.  However, as the hearings solely addressed issues no longer on appeal, the Board finds that no further action is required. 

In December 2007, the RO denied service connection for chronic obstructive sleep apnea, and the Veteran appealed that denial.  In August 2011, the Board remanded the issue of service connection for chronic obstructive sleep apnea to the RO for additional action.  A VA examination was conducted in September 2011, and the Appeals Management Center issued a supplemental statement of the case in October 2011 continuing to deny the claim.  After the Veteran's case was returned to the Board, he requested an extension of 120 days in which to submit additional evidence.  In January 2012, the Board granted the Veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In November 2011, the Veteran submitted a claim for a permanently installed generator.  In January 2012, the Veteran advanced informal claims of entitlement to service connection for posttraumatic stress disorder (PTSD), traumatic brain injury (TBI) residuals, a heart condition, a sickle cell trait disorder, a pulmonary disorder to include breathing irregularities, a deviated septum, a penile disorder to include poison ivy exposure residuals, and "my thirty-one (31) other claims" from a December 2000 statement.  In March 2012, the Veteran submitted an informal claim of entitlement to service connection for heat exhaustion injury residuals.  In May 2012, the Veteran submitted an informal claim of entitlement to service connection for a skin disorder.  The cited claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


REMAND

In January 2012, the Veteran submitted several medical articles pertaining to side effects of Darvon in support of his claim for service connection.  In May 2012, the Board informed the Veteran that he could waive initial RO review of the newly submitted evidence.  The Board's written notice informed the Veteran that if it had "not heard from you" within 45 days, his appeal would be remanded to the RO for review of the additional evidence.  The record does not reflect that the Veteran responded to the Board's notice.  The Veteran has not waived RO consideration of the additional evidence.  The Federal Circuit has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of the Veteran's entitlement to service connection for chronic obstructive sleep apnea.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

